905 F.2d 1538
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KETTLE MORAINE INSURANCENTER, INC., a Wisconsin corporation,Plaintiff-Appellant Counter Defendant,v.Thomas W. EGAN;  Defendant-Appellee Counter Plaintiff,Weigand Disposal, Inc., a Michigan corporation, et al.,Defendants Counter Plaintiffs.
No. 90-1658.
United States Court of Appeals, Sixth Circuit.
June 18, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
The plaintiff appeals an order dismissing all but one count of its complaint against one of the defendants in this diversity action involving a contract dispute.  Subsequent to the entry of this order, a judgment was entered in favor of the plaintiff against the remaining defendants.  A timely motion for judgment notwithstanding the verdict or in the alternative for a new trial was filed by those defendants.  While that motion was still pending, the plaintiff filed this notice of appeal.


2
If a timely motion for judgment notwithstanding the verdict or for new trial is filed by any party, the time for appeal for all parties shall run from the entry of the order disposing of the motion.  Fed.R.App.P. 4(a)(4).  A notice of appeal which is premature under Fed.R.App.P. 4(a)(4) is of no effect.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  This is true even though the appeal purports to be from a portion of the judgment which is not addressed by the time-tolling motion.   See F.E.L. Publications, Ltd. v. Catholic Bishop of Chicago, 739 F.2d 284 (7th Cir.1984) (per curiam);  cf. Marrical v. Detroit News Inc., 805 F.2d 169 (6th Cir.1986) (per curiam) (time-tolling motion filed by one party tolls appeal period for all parties).  Accordingly, this appeal is premature.


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction without prejudice to the plaintiff's right to perfect a timely appeal in accordance with Fed.R.App.P. 4(a)(4).  Rule 9(b)(1), Local Rules of the Sixth Circuit.